 



Exhibit 10.39

THIRD AMENDMENT TO THE
FOREST CITY ENTERPRISES, INC.
DEFERRED COMPENSATION PLAN FOR NONEMPLOYEE DIRECTORS

This Third Amendment to the Forest City Enterprises, Inc. Deferred Compensation
Plan for Nonemployee Directors (the “Plan”) is effective as of this 12th day of
March, 2004.

     WHEREAS, Forest City Enterprises, Inc. (the “Company”) maintains the Plan,
and

     WHEREAS, the Company desires to amend the Plan, effective as of date first
written above, as hereinafter set forth.

     NOW, THEREFORE, the Plan is hereby amended as follows:



  1.   Section 4(i) of Article II of the Plan is hereby amended in its entirety
to read as follows:



      "(i) Such Account will be credited with gains, losses, interest and other
earnings based on investment directions made by the Participant, in accordance
with investment deferral crediting options and procedures established by the
Committee, which shall include procedures for prospective investment directions
with respect to Fees that are to be deferred under the Plan and for the
reallocation of Fees (and gains, losses, interest and other earnings thereon)
credited to a Participant’s Account. The Committee specifically retains the
right in its sole discretion to change the investment deferral crediting options
and procedures from time to time. Unless otherwise specified by the Committee,
the investments in which a Participant’s Account may be deemed invested are
(a) an interest bearing obligation specified by the Committee from time to time
and (b) Class A Common Shares. Any dividends deemed payable with respect to
Class A Common Shares that are deemed credited to a Participant’s Account shall
be credited to the Participant’s Account and shall be deemed reinvested in
Class A Common Shares.



  2.   Except as expressly amended and modified herein, the provisions of the
Plan shall remain in full force and effect.



  3.   Except to the extent preempted by federal law, this Amendment shall be
governed by and construed in accordance with the laws of the State of Ohio.

     EXECUTED at Cleveland, Ohio this 12th day of March, 2004.

            FOREST CITY ENTERPRISES, INC.
      /s/ THOMAS G. SMITH       Name:   Thomas G. Smith      Title:   Executive
Vice President, Chief Financial Officer and Secretary     

